OPINION

Per Curiam,:

This is before us upon motion of the respondents to dismiss the appeal for failure to docket the appeal and file the record on appeal within the time prescribed by Rule 73 (g) NRCP. Notice of appeal was filed October 23, 1956. Orders of the trial court were subsequently secured extending time for doeketing and filing to February 2, 1957 which carried somewhat beyond the 90 days extension which that court is authorized to grant under Rule 73(g) NRCP. On January 22, 1957 (91 days after filing of notice of appeal) the appeal was docketed by respondents for the purpose of moving its dismissal and motion to dismiss was filed. The record on appeal was received in this court January 29, 1957, eight days late but prior to the February 2 date to which the trial court had extended time in excess of its authority.
Movants emphasize delay by the appellants in ordering the reporter’s transcript. Appellants reply that financial difficulties precluded an earlier commitment to the expense of the appeal. Upon all of the affidavits we conclude that the facts of this case compare with those of Garibaldi Trucking Co. v. Waldren, 72 Nev. 12, 292 P.2d 356, and that dismissal of the appeal would not be warranted under the circumstances.
Motion denied. The appellants shall have 15 days from date hereof within which to file their opening brief.